ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_06_EN.txt. 449

DISSENTING OPINION OF JUDGE TARASSOV

By the present decision the Court reaffirms its Order of 8 April 1993
whereby it indicated three provisional measures (two of which — A (1)
and A (2) — were addressed to Yugoslavia, while one measure — B — was
addressed to both Parties) and stresses that all these measures should be
immediately and effectively implemented. In April 1993, I voted for two
such measures but was unable to support provisional measure A (2),
explaining my negative vote against it in a declaration appended to the
Order. I am still of the same opinion with respect to that measure, con-
sidering it to be as very close to a prejudgment, and to impose require-
ments that are ill-defined and practically unlimited.

The second request of Bosnia and Herzegovina, submitted to the Court
on 27 July 1993, confirms my worst apprehensions relating to that mea-
sure because the new request is based entirely on acts allegedly committed
by Serbs in the civil war in Bosnia, all of which are ascribed by the Bosnian
side to Yugoslavia, without any attempt to demonstrate a causal or logical
relationship such as to imply that the Government of Yugoslavia is
responsible for the commission of those acts (even if their genocidal char-
acter, which is very doubtful and in any case has not yet been established
by the Court, were to be proved in further judicial proceedings). It would
be very dangerous for international law and for international relations if
nothing more than the ethnic homogeneity of a given State’s population
could be taken to imply that State’s responsibility for the actions of the
same ethnic group living in another State and committed on the territory
of the latter. (In its second request, Bosnia and Herzegovina, under the
sub-title “Chronology of Respondent’s Violations of This Court’s Order
of 8 April 1993”, went so far as to refer, inter alia, to reports of actions
allegedly committed even by Croats living in Bosnia and Herzegovina,
who have absolutely nothing in common with Yugoslavia!).

As I said before, I voted for measure A (1) which provides that the Gov-
ernment of the Federal Republic of Yugoslavia “should immediately . ..
take all measures within its power to prevent commission of the crime of
genocide”. The written pleadings and the intervention of the Parties dur-
ing the oral hearings provided the Court with certain reasons for adopting

1 See, for instance, communications under the dates 18 and 20 May, 1 and7 June 1993
in the request of 27 July 1993.

128
450 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. TARASSOV)

such a measure. At that time, only the Bosnian side presented communica-
tions to the Court about events in Bosnia and Herzegovina which, in its
contention, amounted to acts of genocide committed “under the direction
of, at the behest of, and with assistance from Yugoslavia”. The Yugo-
slavian side, due to the very limited time allowed to it for the preparation
of its oral arguments, confined itself to a statement that “genocide and
genocidal acts are being perpetrated against the Serb population of the
territory of Bosnia and Herzegovina”. In his communication dated
1 April 1993, the Federal Minister for Foreign Affairs of Yugoslavia, on
behalf of his Government, requested the Court:

“to establish the responsibility of the authorities controlled by
A. Izetbegovic for acts of genocide against the Serb people in the
‘Republic of Bosnia and Herzegovina’, on which it [the Government
of Yugoslavia] will subsequently submit relevant evidence”.

While I supported measure A (1), in my declaration appended to the
Order of 8 April 1993 I stressed that it had to be taken not only in respect of
the Government of Yugoslavia, but also in respect of the Government of
Bosnia and Herzegovina. For me it was obvious that the latter Govern-
ment has responsibility for acts committed on its territory by its own citizens
irrespective of whether they are Muslims, Serbs or Croats, officials or pri-
vate individuals. And, as I then stressed, both Parties were of course
expected to take all such measures to prevent the commission of crimes of
genocide, as might be in their real power respectively.

The Court itself, in paragraph 45 of that Order of 8 April 1993, pointed
out that:

“in the view of the Court, in the circumstances brought to its attention
...in which there is a grave risk of acts of genocide being committed,
Yugoslavia and Bosnia-Herzegovina, whether or not any such acts in
the past may be legally imputable to them, are under a clear obliga-
tion to do all in their power to prevent the commission of any such
acts in the future”.

In the present Order the Court has recalled its above-mentioned conclu-
sion but unfortunately, in the operative part, it confines itself to reaffirm-
ing measure 52 A (1) in its previous form, addressed only to the Govern-
ment of Yugoslavia. It does not mention the analogous obligation of the
Government of Bosnia and Herzegovina — even though, on this second
occasion, the Yugoslavian side officially and formally requested the
Court to indicate, as a provisional measure, that the Government of
Bosnia and Herzegovina:

“should immediately, in pursuance of its obligation under the Con-
vention on the Prevention and Punishment of the Crime of Genocide
of 9 December 1948, take all measures within its power to prevent

129
451 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. TARASSOV)

commission of the crime of genocide against the Serb ethnic
group”;

and presented the Court with material which gives it every reason for lay-
ing such an obligation upon the Government of Bosnia and Herzegovina,
as well.

Given that requests for the indication of provisional measures have
been submitted by both Parties in new proceedings and given the numer-
ous communications on which those requests are based, regarding acts
which allegedly relate to the crime of genocide and which have pur-
portedly been committed in this inter-ethnic, civil conflict in Bosnia and
Herzegovina by all ethnic groups against each other, the Court’s decision
to make an order ascribing the lion’s share of responsibility for the preven-
tion of acts of genocide in Bosnia and Herzegovina to Yugoslavia is a one-
sided approach based on preconceived ideas, which borders on a pre-
judgment of the merits of the case and implies an unequal treatment of the
different ethnic groups in Bosnia and Herzegovina who have all suffered
inexpressibly in this fratricidal war. I, as a judge, cannot support this
approach. It is especially dangerous now, when as a result of enormous
efforts by representatives of the United Nations and the European Com-
munity, the hostilities have begun to be replaced by peaceful negotiations
in Geneva between the three main Bosnian ethnic groups, with the partici-
pation of representatives of Serbia and Croatia. The present Order was
adopted by the Court when all parties to those negotiations had, on
30 July, accepted a constitutional agreement for a Union of Republics
of Bosnia and Herzegovina and to its forming a part of an overall peace
settlement — or, in other words, to the creation in that country of three
Constituent Republics within the framework of an independent, sover-
eign Union. The Security Council in the first operative paragraph of
resolution 859 (1993), adopted unanimously on 24 August 1993 (on the
very eve of the oral hearings of 25-26 August 1993 and before the Court’s
present decision):

“Notes with appreciation . . . the latest developments at the Geneva
peace talks and urges the parties, in cooperation with the Co-Chair-
men, to conclude as soon as possible a just and comprehensive politi-
cal settlement freely agreed by all of them.”

The Court, for its part, unfortunately made no reference at all to the need
for both Parties to facilitate the achievement of a peace agreement in the
Geneva negotiations, which is the most urgent and the most effective
measure for the prevention of any possible commission of the crime of
genocide in Bosnia and Herzegovina. As was stressed long ago by the
Permanent Court of International Justice:

“the judicial settlement of international disputes, with a view to
which the Court has been established, is simply an alternative to the

130
452 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. TARASSOV)

direct and friendly settlement of such disputes between the Parties;
as consequently it is for the Court to facilitate, so far as is compatible
with its Statute, such direct and friendly settlement . . .” (Free Zones
of Upper Savoy and the District of Gex, Order of 19 August 1929,
P.C.LJ., Series A, No. 22, p. 13).

This very important provision has been recognized by the present
Court: see Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), I.C.J. Reports 1986, p. 143,
para. 285). What is more, the Court has stressed that it “should refrain
from any unnecessary act which might prove an obstacle to a negotiated
settlement” (ibid). While the one-sided, unbalanced Order of the Court
might not necessarily be “an obstacle to a negotiated settlement”, it will
obviously not facilitate its successful completion. The Court cannot be
ignorant of the fact that representatives of Serbia, which is a part of the
Federal Republic of Yugoslavia, have been invited to participate in the
Geneva negotiations as well as the representatives of Croatia, and so that
Yugoslavia — a Party in the present case before the Court — is not
extraneous to those negotiations.

The immense sufferings of all the ethnic and religious segments of the
population in Bosnia and Herzegovina — Muslims, Serbs, Croats and
others — (and the severe hardships sustained by the population of Yugo-
slavia itself under the imposed sanctions) together, in my view, provided
the Court with every reason to assert its moral authority — as was done
recently by the Security Council — to encourage both sides in the present
dispute to make a positive contribution to the success of the Geneva peace
negotiations. Unfortunately, while quoting former decisions of the Secu-
rity Council, some of which, in my view, are not pertinent to the indication
of provisional measures in the present dispute, the Court, on the most vital
issue for all sections of the population of Bosnia and Herzegovina, who
might possibly become victims of the crime of genocide — cessation of
hostilities and reaching a just and comprehensive political settlement —
has preferred to remain silent.

(Signed) Nikolai K. TARASSOV. |

131
